Citation Nr: 1116040	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to July 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's exposure to the acoustic trauma of tank engines and firing off tank guns resulted in his developing tinnitus.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Because the Board has determined that entitlement to the benefits sought is warranted, any failure to notify and/or develop the issue of entitlement of service connection for tinnitus cannot be considered prejudicial to the Veteran.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

III.  History

The Veteran testified in February 2011 that he was a loader on a tank and that he experienced repeated acoustic trauma during practice firing.  The Veteran stated that he later worked as a clerk in a tank repair facility and that his desk was close to where the tank engines were being repaired.  He reported that the noise of the tanks was very loud and that he did not wear ear plugs.  The Veteran attributed his current hearing loss and tinnitus disabilities to this acoustic trauma he experienced during service.  At his hearing the Veteran testified that he had had tinnitus ever since service, and that in the last five or six years it had become much more intense.  The Veteran indicated that he had no significant noise exposure in his 37 years as a bus driver after service.  He reported that the engines on the buses were in the rear of the bus and thus he was not exposed to bus engine noise.

The Veteran's DD Form 214 indicates that he was an armor crewman.

A March 2007 Kaiser Permanente audiological examination report indicates that the Veteran had bilateral hearing loss.

On VA examination in June 2007 the Veteran reported exposure to the acoustic trauma of being a tank gunner during firing range practice and to the acoustic trauma from tank engines when his desk was located in the tank repair area.  The Veteran stated that he had little noise exposure after service.  The Veteran reported constant tinnitus.  Audiometric testing revealed that the Veteran had bilateral hearing loss.  The VA examiner opined that the Veteran's tinnitus was not initiated or the result of the Veteran's service.  She attributed the Veteran's tinnitus to the Veteran's occupational noise exposure as a bus driver and to presbycusis.  

IV.  Analysis

The United States Court of Appeals for Veterans Claims (Court) has held that symptoms of tinnitus are capable of lay observation rendering a claimant competent to speak as to continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Likewise, a layperson is competent to testify about the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran is competent to report a continuity of symptomatology, and that report can serve to provide the needed evidence of a nexus between the current disability and the disease or injury in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although the June 2007 VA medical examiner attributed the Veteran's tinnitus to post-service occupational noise exposure as a bus driver, she did not show that she was aware that the buses the Veteran drove had engines that were in the back of the bus, far from the driver.  Consequently, the Board does not assign the June 2007 VA opinion much probative value.  In this case the Board finds that the Veteran's DD Form 214 supports the Veteran's contentions that he was exposed to significant acoustic trauma as an armor crewman on tanks.  Additionally, though there is a lack of contemporaneous medical evidence, the Board finds the Veteran's statements that he has had tinnitus since service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service and that service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran asserts that he is entitled to service connection for bilateral hearing loss due to the acoustic trauma he experienced during service working in and around tanks.  In June 2007 a VA examiner opined that the Veteran's current hearing loss is due to his 37 years as a bus driver rather than in-service acoustic trauma.  At his February 2011 hearing the Veteran gave a good description of the acoustic trauma he experienced during service and he also provided details about the buses he drove at his job after service.  He reported that the engines on these buses were at the rear of the bus, not near the driving compartment.  The Board finds that a new VA audiometric examination should be provided to the Veteran in which the correct facts regarding his 37 years of driving a bus are clear to the VA examiner.  The United States Court of Appeals for Veterans Claims (Court) has held that, when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all private and VA medical care providers not yet of record who have treated the Veteran for hearing loss.  After obtaining proper authorization, all treatment records not already on file should be obtained and associated with the claims file.

2.  When the above action has been accomplished, afford the Veteran a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The Veteran's claims folder and a copy of this remand should be made available and reviewed by the examiner.  The examiner should note that exposure to acoustic trauma during service has been conceded.  The examiner is to consider the Veteran's information regarding the placement of the engines at the rear of the buses he drove for his post service employment.  The examiner should then render an opinion as to whether it is at least as likely as not that any current bilateral hearing loss was incurred in the Veteran's military service.

3.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


